


 
Execution Version






April 8, 2015
New Source Energy Partners L.P.
914 North Broadway Ave., Suite 230
Oklahoma City, Oklahoma 73102
Attention: Kristian Kos, President and Chief Executive Officer



Re:
Credit Agreement, dated as of February 13, 2013, among New Source Energy
Partners, L.P. (the “Borrower”), Bank of Montreal, as administrative agent (in
such capacity, the “Administrative Agent”), and the lenders party thereto (the
“Lenders”, and such agreement, as heretofore amended, restated, modified or
supplemented, the “Credit Agreement”)



Mr. Kos:
This letter relates to the Credit Agreement. Each capitalized term not defined
herein shall have the meaning assigned such term in the Credit Agreement. All
references to sections in this letter shall refer to sections of the Credit
Agreement unless otherwise indicated.
Scheduled Borrowing Base Postponement


Pursuant to Section 12.02(b)(ii), the Borrower has requested that the Lenders
postpone, and the Lenders do hereby postpone, the April 1, 2015 Scheduled
Redetermination until May 1, 2015, such that the new Borrowing Base resulting
from such redetermination (the “Postponed Scheduled Redetermination”) shall
become effective and applicable to the Borrower, the Administrative Agent, the
Issuing Bank and the Lenders on May 1, 2015 (or such later date pursuant to
Section 2.07(d)) (May 1, 2015 or such later date, the “Postponed Scheduled
Redetermination Date”). For the avoidance of doubt, the provisions of Section
2.07 shall apply to the Postponed Scheduled Redetermination, and for this
purpose, the Administrative Agent shall propose the Proposed Borrowing Base on
or before April 15, 2015.


As consideration for the agreement of the Lenders to postpone the April 1
Scheduled Redetermination, the Borrower covenants and agrees with the Lenders as
follows:


a. During the period from and including the date hereof through and including
the Postponed Scheduled Redetermination Date (the “Postponement Period”), the
Borrower will not, and will not permit any Subsidiary to, declare or make any
Restricted Payments pursuant to Section 9.04(iv), unless during the Postponement
Period the Borrower has reduced the total Revolving Credit Exposures to an
amount less than or equal to $55,000,000 and after giving effect to such
Restricted Payment, the total Revolving Credit Exposures is an amount less than
or equal to $55,000,0000 (and for the avoidance of any doubt, the provisions of
Section 9.04(iv) shall otherwise apply);


b. During the Postponement Period, the Borrower will not, and will not permit
any Subsidiary to, make any Investments pursuant to Sections 9.05(a)-(l) other
than Investments in an aggregate amount not to exceed $250,000 pursuant to
Section 9.05(m) (provided that the requirements of Section 9.05(m) are otherwise
satisfied both before and after giving effect to each such Investment), unless
during the Postponement Period the Borrower has reduced the total Revolving
Credit Exposures to an amount less than or equal to $55,000,000 and after giving
effect to such Investment, the total Revolving Credit Exposures is an amount
less than or equal to $55,000,0000 (and for the avoidance of any doubt, the
provisions of Section 9.05 shall otherwise apply); and






--------------------------------------------------------------------------------




c. On or before April 26, 2015, the Borrower shall furnish to the Administrative
Agent a cash flow forecast for the 13 week period subsequent to the date of
delivery of such forecast to the Administrative Agent, such forecast to be in
form and substance satisfactory to the Administrative Agent, unless the Borrower
has reduced the total Revolving Credit Exposures to an amount less than or equal
to $55,000,000 on or before April 26, 2015.


The failure of the Borrower to comply with any of the covenants contained in the
foregoing clauses (a)-(c) shall constitute an immediate Event of Default.


Optional Reduction of Aggregate Maximum Credit Amounts


The Borrower hereby irrevocably requests that the Aggregate Maximum Credit
Amounts be reduced, and effective immediately as of the date hereof, the
Aggregate Maximum Credit Amounts is hereby irrevocably reduced, from
$150,000,000 to $84,000,000. The Lenders do hereby waive the notice, timing and
other requirements of Section 2.06(b) related to such request and reduction
(provided that, for the avoidance of any doubt, such reduction shall be made
ratably among the Lenders in accordance with each Lender’s Applicable
Percentage).


The Borrower hereby expressly (a) acknowledges the terms of this letter, (b)
ratifies and affirms its obligations under, and acknowledges, renews and extends
its continued liability under, each Loan Document to which it is a party and
agrees that each Loan Document to which it is a party remains in full force and
effect, except as expressly modified hereby, notwithstanding the waiver
contained in clause (a) above and (c) represents and warrants to the Lenders
that as of the date hereof: (i) all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct in
all material respects, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date, (ii) no Default or Event of
Default has occurred and is continuing and (iii) no event or events have
occurred which individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.
Except as expressly waived or modified herein, all covenants, obligations and
agreements of the Borrower contained in the Credit Agreement and the other Loan
Documents shall remain in full force and effect in accordance with their terms.
Without limitation of the foregoing, the foregoing waiver of Section 2.06(b) is
hereby granted to the extent and only to the extent specifically stated herein
and for no other purpose and shall not be deemed to (a) be a consent or
agreement to, or waiver or modification of, or amendment to, any other term or
condition of the Credit Agreement, any other Loan Document or any of the
documents referred to therein, (b) except as expressly set forth herein,
prejudice any right or rights which the Administrative Agent or the Lenders may
now have or may have in the future under or in connection with the Credit
Agreement, any other Loan Document or any of the documents referred to therein,
or (c) constitute any course of dealing or other basis for altering any
obligation of the Borrower or any right, privilege or remedy of the
Administrative Agent or the Lenders under the Credit Agreement, the other Loan
Documents, or any other contract or instrument. Granting the waiver set forth
herein does not and should not be construed to be an assurance or promise that
consents or waivers will be granted in the future, whether for the matters
herein stated or on other unrelated matters.
This letter (including, but not limited to, the validity and enforceability
hereof) shall be governed by, and construed in accordance with, the laws of the
State of Texas.
This letter may be executed by one or more of the parties hereto in any number
of separate counterparts, and all of such counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of this letter by
facsimile transmission or other electronic means shall be effective as delivery
of a manually executed counterpart hereof.
This letter shall not become effective until the Administrative Agent receives
counterparts of this letter executed by the Borrower and the Required Lenders.




--------------------------------------------------------------------------------




This letter, the Credit Agreement and the other Loan Documents executed in
connection herewith and therewith represent the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous, or
unwritten oral agreements of the parties. There are no subsequent oral
agreements among the parties.
[Signatures begin on next page.]




--------------------------------------------------------------------------------






If the foregoing correctly states your understanding with respect to the matters
stated in this letter, please acknowledge by signing in the space provided
below.
Very truly yours,
BANK OF MONTREAL,
as Administrative Agent
        


By: /s/ Gumaro Tijerina                         
Gumaro Tijerina
Managing Director




























--------------------------------------------------------------------------------




Accepted and Agreed to as of the date first written above by:


BORROWER:                NEW SOURCE ENERGY PARTNERS L.P.
By: New Source Energy GP, LLC,
its general partner
By: /s/ Kristian Kos                        
Kristian B. Kos
Chairman and Chief Executive Officer


LENDERS:
BMO HARRIS FINANCING, INC.,

as a Lender


By: /s/ Gumaro Tijerina                    
Gumaro Tijerina
Managing Director




ASSOCIATED BANK, N.A.,
as a Lender


By: /s/ Farhan Iqbal                        
Farhan Iqbal
Senior Vice President




COMMONWEALTH BANK OF AUSTRALIA,
as a Lender


By: /s/ Jonathan Verlander                        
Jonathan E. Verlander
Head of Reserve Based Lending, Americas
                        
SOCIETE GENERALE,
as a Lender


By: /s/ Max Sonnonstine                        
Max Sonnonstine
Director




CIT FINANCE LLC,
as a Lender


By: /s/ John Feeley                        
John Feeley
Director


